DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s reply and amendment filed 4/2/2022, are acknowledged.  Claims 4-13 are pending.  

Withdrawal of Claim Rejections
	Any previous rejection not reiterated herein has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 6 recite the limitation "the radioactive par".  There is insufficient antecedent basis for this limitation in the claims. 
Claims 6-8 are indefinite insofar as they depend on claims 5 and 6.
Claims 9 and 12 recite “the particle precursor solution of claim 4.” There is insufficient antecedent basis for this limitation in the claims.
Claims 10 and 11 are indefinite insofar as they depend on claim 9.
Claim 12 recites “the insoluble yttrium phosphate particle matrix.” There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites “the particle concentration.”  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Using hydrothermal method for crystal growth is a well-known in the art.  Onoda et al., J. Mater. Res. Technol. 2014; 3(2):122-128, is the closet prior art teaching a hydrothermal treatment process using similar time and temperature for preparation of europium-lanthanum phosphates.  It does not, however, teach using the process for preparing a radioactive yttrium phosphate particle suspension using yttrium salts.  Most references teach YPO4 made by using a difference process, higher temperatures or with phosphoric acid instead of sodium phosphate.  No prior art that would teach or suggest using the process of Onoda et al. for preparing insoluble YPO4 was located.  Concomitantly, there would be no reason expectation of success in the modification. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618